DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 3/30/2022, is acknowledged. Claims 17 and 31 are amended. Claim 24 is canceled. Claims 17 – 23 and 25 – 32 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been withdrawn by the Examiner in response to the amendment filed by Applicant, except for those listed below which are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27, the claim recites “wherein the strain-hardened sheet-metal edge regions are heated in a plane direction of the plate, starting from a sheet-metal edge, in a region which corresponds at a maximum to a sheet-metal thickness”. It is unclear to the Examiner what is meant by this claim language. For example, “a plane direction of the plate” does not necessarily limit the direction of heating. For instance, it is not specified whether this “plane direction” is the plane which is parallel to the length of the plate, or if the plane bisects the plate at one of any infinitely possible orientations. Further, no figures were provided in the as-filed disclosure which could provide context to what is meant by this claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 17 – 23 and 31 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0239452 (“Arvedi”; of record) in view of US 2016/0303635 (“Branagan”; of record) and US 2009/0314394 (“Taulavuori”; of record).
Regarding claim 17, Arvedi teaches production of micro-alloyed steel strips ([0008]; Fig. 1 teaching the claimed “providing a hot strip or a hot strip metal sheet”) in which the produced steel strips have a composition which is compared to that of the instant claim in Table 1 ([0016]-[0017]; Table 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). As such, a prima facie case of obviousness exists, as the composition taught by Arvedi overlaps the compositional ranges of each claimed constituent element and groupings of elements.
Arvedi further teaches the micro-alloyed steel strip shows good capability of being formed and cut under cold conditions ([0013] teaching the claimed “cutting a plate from the hot strip or hot strip metal sheet at room temperature”) and that the micro-alloyed steel strips are suitable for being cut and formed by punching as well as cold forming of complex shapes ([0015] teaching the claimed “and execution of punching or cutting operations, to achieve recesses, holes or openings on the plate at room temperature”). It is noted that Arvedi is silent on the temperature of the cutting and punching operations, but teaches that the strip has good capability of being cut under cold conditions ([0013]), which conventionally indicates processing done at or near room temperature. 
Arvedi further teaches that the strips are particularly suitable for cold forming of complex shapes such as folds at 180° with bending radius equal to the thickness ([0015] teaching the claimed “cold forming the plate in one or more steps… at room temperature”). 
Arvedi does not explicitly teach heating only sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations to a temperature of at least 700°C with a holding time of at most 10 seconds and subsequent cooling in air.
Branagan teaches a method for mechanical property improvement in a metallic alloy that has undergone mechanical property loss, such as in formation of a punched hole (abstract). Branagan teaches that after punching of a hole, edge damage, such as a substantial loss in ductility which may result in premature cracking in these edge regions, is substantially recoverable by annealing which results in full or partial property restoration, dependent upon alloy chemistry and processing conditions ([0186]; Fig. 1B, Mechanism #3). Branagan teaches that by annealing at a temperature of 650°C and up to below Tm of the alloy (i.e. the melting temperature of the alloy, interpreted by the Examiner as being the solidus, the point at which an alloy begins to melt), recrystallization can occur, which contributes to restoring mechanical strength lost due to formation of a sheared edge ([0194]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Branagan, and conduct annealing on the edge regions of a plate which have been formed due to shearing processing such as hole punches at temperatures from 650°C up to the solidus of the alloy. Such annealing may result in substantial recovery of mechanical properties in the edge region, such as ductility and strength, thereby preventing premature cracking at edge regions.
The Examiner notes that Branagan’s taught annealing range of from 650°C up to the solidus of the alloy overlaps the claimed range of at least 700°C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Moreover, although Branagan does not explicitly teach that these annealing heat treatments are conducted only on edge regions of the processed material, Branagan does teach that the annealing may be carried out by, for example, laser heat treatment ([0183], L 12). An ordinarily skilled artisan would appreciate that laser heat treatment allows for local heat treatment of a product. Further, as Branagan is directed specifically to restoration of properties in edge regions affected by shear processes such as hole punching, an ordinarily skilled artisan would have found it obvious to limit the heat treatment to these regions, as in the regions not affected by the shear process, there is no need to restore a loss in properties such as ductility. 
Even further, the Examiner notes that the scope of the claim does not currently rule out heating regions of the sheet-metal which are not edge regions which have been strain-hardened by cutting or punching operations (note the open “comprising” language present in the claim, permitting additional method steps to be included in the claimed method). Thus, although the step of “heating only sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations” must be taught by the prior art, there is no requirement that the prior art must not teach any other heating of those regions not mentioned. In the case of Branagan, which teaches laser heat treatment as a means by which annealing may be carried out, such heat treatment must occur sequentially – as such, at one point in time, even if regions which are not “sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations” are heated, “only sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations” will be heated, satisfying the claim limitation.
Further, in regards to the formation of “a chassis component” during cold forming of the plate, the Examiner notes that the method taught by Branagan to improve the mechanical properties of edge regions formed by shearing is directed for use in methods of making complex parts for automobiles, for example ([0177]). Thus, an ordinarily skilled artisan would have been motivated to produce automobile parts upon incorporation of the annealing taught by Branagan into the method of Arvedi. The Examiner notes that the formation of a chassis component would be one such example of a complex automobile part.
In regards to length of the annealing step, Branagan does not explicitly teach a permissible time range for this step. It is noted that all examples are annealed for 10 minutes, but no reason for why this time was chosen is given by Branagan.
Taulavuori teaches a method of manufacturing a steel object ([0001]). In one example, Taulavuori teaches that a rapid heat-treatment at a temperature of 850°C (within the range taught by Branagan) for a time of one second is sufficient to recover mechanical properties deteriorated due to cold deformation ([0017], L 1-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Taulavuori and anneal the edge regions formed by shearing deformation such as hole punching for 1 second. Such a small amount of time is sufficient to recover mechanical properties deteriorated due to cold deformation, and inherently provides the benefits of reducing processing time, thereby increasing efficiency. 
The Examiner notes that a heat treatment time of 1 second falls within the claimed range of at most 10 seconds.
Regarding claim 18, as previously discussed, Taulavuori teaches that 1 second is a sufficient heat treatment time for recovery of deteriorated mechanical properties ([0017], L 1-3). Such an amount of time falls within the claimed range of 0.02-10 seconds.
Regarding claim 19, as previously discussed, Taulavuori teaches that 1 second is a sufficient heat treatment time for recovery of deteriorated mechanical properties ([0017], L 1-3). Such an amount of time falls within the claimed range of 0.1-2 seconds.
Regarding claim 20, as previously discussed, Branagan teaches annealing at a temperature of 650°C and up to below Tm of the alloy ([0194]), interpreted by the Examiner to be the solidus temperature. As such, the range taught by Branagan encompasses the claimed temperature range. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 21, as previously discussed, Branagan teaches annealing at a temperature of 650°C and up to below Tm of the alloy ([0194]), interpreted by the Examiner to be the solidus temperature. As such, the range taught by Branagan either encompasses or overlaps the claimed temperature range. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 22, as previously discussed, Branagan teaches that annealing may be carried out by laser heat treatment ([0183], L 12). Such heat treatment would heat the sheet metal edge regions by laser radiation.
Regarding claim 23, as previously discussed, Branagan teaches that annealing may be carried out by laser heat treatment ([0183], L 12).

Regarding claim 31, Arvedi teaches micro-alloyed steel strips ([0008]; Figure 1) in which the steel strips have a composition which is compared to that of the instant claim in Table 2 ([0016]-[0017]; Table 1).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). As such, a prima facie case of obviousness exists, as the composition taught by Arvedi overlaps the compositional ranges of each claimed constituent element and groupings of elements.
The Examiner notes that the limitation “for producing a chassis component” is directed to the intended use. While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114).
Moreover, it is noted that all of the claim limitations have been considered. Regarding the limitations “by cold forming of a plate, wherein the plate is mechanically cut at room temperature before forming from a strip or sheet metal and optionally executing further punching or cutting operations to achieve recesses or openings at room temperature, wherein before a transformation to the chassis component, the cut or punched sheet-metal edges, which have undergone strain hardening, are subjected to a heat treatment of at least 700°C with a holding time of at most 10 seconds and subsequent cooling in air”, the claims are product-by-process and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113).
In addition, Arvedi further teaches that the micro-alloyed steel strip shows good capability of being formed and cut under cold conditions ([0013] teaching the claimed “wherein the plate is mechanically cut at room temperature before forming a strip or sheet metal”) and that the micro-alloyed steel strips are suitable for being cut and formed by punching as well as cold forming of complex shapes ([0015] teaching the claimed “optionally executing further punching or cutting operations, to achieve recesses or openings at room temperature”). It is noted that Arvedi is silent on the temperature of the cutting and punching operations, but teaches that the strip has good capability of being cut under cold conditions ([0013]), which conventionally indicates processing done at or near room temperature. Arvedi further teaches that the strips are particularly suitable for cold forming of complex shapes such as folds at 180° with bending radius equal to the thickness ([0015] teaching the claimed “for the production of a chassis component by cold forming of a plate”). 
Even further, Arvedi does not explicitly teach that before a transformation to the chassis component, the cut or punched sheet-metal edges, which have undergone strain hardening, are subjected to a heat treatment of at least 700°C with a holding time of at most 10 seconds, with subsequent cooling in air.
Branagan teaches a method for mechanical property improvement in a metallic alloy that has undergone mechanical property loss, such as in formation of a punched hole (abstract). Branagan teaches that after punching of a hole, edge damage, such as a substantial loss in ductility which may result in premature cracking in these edge regions, is substantially recoverable by annealing which results in full or partial property restoration, dependent upon alloy chemistry and processing conditions ([0186]; Fig. 1B, Mechanism #3). Branagan teaches that by annealing at a temperature of 650°C and up to below Tm of the alloy (i.e. the melting temperature of the alloy, interpreted by the Examiner as being the solidus, the point at which an alloy begins to melt), recrystallization can occur, which contributes to restoring mechanical strength lost due to formation of a sheared edge ([0194]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Branagan, and conduct annealing on the edge regions of a plate which have been formed due to shearing processing such as hole punches at temperatures from 650°C up to the solidus of the alloy. Such annealing may result in substantial recovery of mechanical properties in the edge region, such as ductility and strength, thereby preventing premature cracking at edge regions.
The Examiner notes that Branagan’s taught annealing range of from 650°C up to the solidus of the alloy overlaps the claimed range of at least 700°C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Moreover, although Branagan does not explicitly teach that these annealing heat treatments are conducted only on edge regions of the processed material, Branagan does teach that the annealing may be carried out by, for example, laser heat treatment ([0183], L 12). An ordinarily skilled artisan would appreciate that laser heat treatment allows for local heat treatment of a product. Further, as Branagan is directed specifically to restoration of properties in edge regions affected by shear processes such as hole punching, an ordinarily skilled artisan would have found it obvious to limit the heat treatment to these regions, as in the regions not affected by the shear process, there is no need to restore a loss in properties such as ductility.
Even further, the Examiner notes that the scope of the claim does not currently rule out heating regions of the sheet-metal which are not edge regions which have been strain-hardened by cutting or punching operations (note the open “comprising” language present in the claim, permitting additional non-recited features to be included). Thus, although the step of subjecting cut or punched sheet-metal edges to an inductive or conductive heat treatment is recited in the product claim, there is no requirement that the prior art must not teach any other heating of those regions not mentioned. In the case of Branagan, which teaches laser heat treatment as a means by which annealing may be carried out, such heat treatment must occur sequentially – as such, at one point in time, even if regions which are not sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations are heated, “only the cut or punched sheet-metal edges, which have undergone strain hardening” will be heated, satisfying the claim, further noting that any structural limitations imposed by the aforementioned product-by process claim limitations have not been articulated by Applicant.
Further, in regards to the formation of “a chassis component” during cold forming of the plate, the Examiner notes that the method taught by Branagan to improve the mechanical properties of edge regions formed by shearing is directed for use in methods of making complex parts for automobiles, for example ([0177]). Thus, an ordinarily skilled artisan would have been motivated to produce automobile parts upon incorporation of the annealing taught by Branagan into the steel of Arvedi. The Examiner notes that the formation of a chassis component would be one such example of a complex automobile part.
In regards to length of the annealing step, Branagan does not explicitly teach a permissible time range for this step. It is noted that all examples are annealed for 10 minutes, but no reason for why this time was chosen is given by Branagan.
Taulavuori teaches a method of manufacturing a steel object ([0001]). In one example, Taulavuori teaches that a rapid heat-treatment at a temperature of 850°C (within the range taught by Branagan) for a time of one second is sufficient to recover mechanical properties deteriorated due to cold deformation ([0017], L 1-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Taulavuori and anneal the edge regions formed by shearing deformation such as hole punching for 1 second. Such a small amount of time is sufficient to recover mechanical properties deteriorated due to cold deformation, and inherently provides the benefits of reducing processing time, thereby increasing efficiency. 
The Examiner notes that a heat treatment time of 1 second falls within the claimed range of at most 10 seconds.
Regarding claim 32, the Examiner notes that the limitation “for the production of an axle bracket, transverse control arm, multilink rear axle, twist-beam axle, front axle, control arm, longitudinal and transverse cross members” is directed to the intended use. While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114). To be clear, what is being claimed is the steel itself, and not any kind of bracket, transverse control arm, etcetera.

Claims 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0239452 (“Arvedi”; of record) in view of US 2016/0303635 (“Branagan”; of record) and US 2009/0314394 (“Taulavuori”; of record) as applied to claim 17, and further in view of US 2016/0222484 (“Koyer”; of record).
Regarding claim 25, Arvedi does not explicitly teach applying an organic and/or metallic coating on the plate.
Koyer teaches active anticorrosion systems are customarily produced by continuous application of a zinc-containing anticorrosion coating and passive anticorrosion systems by application of an aluminum-based coating ([0009]). Koyer teaches a flat steel product is coated with an anticorrosion coating composed of an aluminum-zinc alloy comprising 35-70% aluminum, 35-60 wt% zinc, 0.1-10 wt% Si, and up to 5 wt% Fe ([0024]) and is applied by means of a hot dip coating operation, electrolytically, or piece coating operation ([0025] teaching the claimed "applying an organic and/or metallic coating on the plate"). Koyer teaches that the composition of the coating endows it with active corrosion control and passive corrosion control ([0031]) and further teaches that the cold formability of steel sheets is improved in comparison to corresponding AlSi coatings allowing more complex component geometries to be realized without cracking ([0035]).
It would have been obvious for one of ordinary skill in the art at the time of filing to add application of an aluminum-zinc alloy coating taught by Koyer to the process taught by Arvedi in order to endow the plate with active and passive corrosion control, and increase cold formability to allow complex geometries to be made without cracking.
Regarding claim 26, Koyer further teaches an aluminum-zinc alloy coating comprising 35-70% aluminum, 35-60 wt% zinc, 0.1-10 wt% Si, and up to 5 wt% Fe and preferably up to 15 wt% of other elements with an affinity for oxygen such as magnesium, calcium, nickel, and/or manganese ([0024] teaching the claimed “wherein the metallic coating contains Zn and/or Mg and/or Al and/or Si”).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0239452 (“Arvedi”; of record) in view of US 2016/0303635 (“Branagan”; of record) and US 2009/0314394 (“Taulavuori”; of record) as applied to claim 17, and further in view of US 3028468 (“Holman”; of record).
Regarding claim 27, Arvedi does not explicitly teach that the strain-hardened sheet-metal edge regions are heated in a plane direction of the plate, starting from a sheet-metal edge, in a region which corresponds at a maximum to a sheet-metal thickness.
Holman teaches a conveyor table in which high frequency induction heaters are disposed on opposite sides and the sheet is advanced past the heaters at a desired rate (1: 35-45 teaching the claimed “wherein the strain-hardened sheet-metal edge regions are heated in a plane direction of the plate”). Holman teaches that the induction heaters are regulated to heat the sheet edges (2: 6-10 teaching the claimed “starting from a sheet-metal edge”). Holman further teaches that the heating is down to a transverse depth of about 1 to 5 times the strip thicknesses, which indicates that the edges may be the thickest portions of the sheet (2: 10-14 teaching the claimed “in a region which corresponds at a maximum to a sheet-metal thickness”). Holman teaches that by heating sufficiently rapidly, the heat imparted to the edges can flow inwardly of the strip sufficiently rapidly to quench the edges (2: 13-15) and the heat treatment eliminates breakage due to edge sensitivity when stretched (2: 15-19).
It would have been obvious for one of ordinary skill in the art to utilize a conveyor table like that taught by Holman to heat only the edge regions in the process taught by modified Arvedi, where the heating starts from the sheet-metal edge, in order to allow rapid quenching and eliminate breakage due to edge sensitivity.

Claims 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0239452 (“Arvedi”; of record) in view of US 2016/0303635 (“Branagan”; of record) and US 2009/0314394 (“Taulavuori”; of record) as applied to claim 17, and further in view of US 2002/0005622 (“Glaser”; of record).
Regarding claim 28, Arvedi does not explicitly teach protecting a region around a site where the strain-hardened sheet-metal edge regions are heated against oxidation.
Glaser teaches that the hardening process is performed under an inert atmosphere, including the subsequent quenching process ([0015]). Glaser further teaches that the inert atmosphere protects oxygen-sensitive steel from exposure to oxygen and water vapor from the ambient air ([0015] teaching the claimed “further comprising protecting a region around a site where the strain-hardened sheet-metal edge regions are heated against oxidation”). Glaser teaches that the inert atmosphere is advantageous as the production is simplified and results in a cost reduction ([0015]) because the component can be subsequently painted without requiring additional surface treatment ([0016]). Glaser further teaches that the atmosphere prevents decarburization and thus the service life is increased ([0016]).
It would have been obvious for one of ordinary skill in the art at the time of filing to add an inert atmosphere as taught by Glaser to the process of modified Arvedi in order to simplify production, reduce cost, and increase service life of the component.
Regarding claim 29, Glaser further teaches the hardening process is performed under and inert atmosphere ([0015] teaching the claimed “wherein the region which is protected against oxidation is flushed at least during heat application by inert gas”).
Regarding claim 30, Arvedi does not explicitly teach flushing a region around a site where the strain-hardened sheet-metal edge regions are heated before and/or after heat application by inert gas.
Glaser teaches that the hardening process is performed under an inert atmosphere, and can be maintained throughout the entire hardening process, including the subsequent quenching process ([0015] teaching the claimed “further comprising flushing a region around a site where the strain-hardened sheet-metal edge regions are heated before and/or after heat application by inert gas”). Glaser further teaches that the inert atmosphere protects oxygen-sensitive steel from exposure to oxygen and water vapor from the ambient air ([0015]). Glaser teaches that the inert atmosphere is advantageous as the production is simplified and results in a cost reduction ([0015]) because the component can be subsequently painted without requiring additional surface treatment ([0016]). Glaser further teaches that the atmosphere prevents decarburization and thus the service life is increased ([0016]).
It would have been obvious for one of ordinary skill in the art at the time of filing to add an inert atmosphere as taught by Glaser to the process of modified Arvedi in order to simplify production, reduce cost, and increase service life of the component.

Double Patenting




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 – 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 – 32 of copending Application No. 16/488143 (US 2020/0038933; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The ‘143 application claims a method for producing a component which utilizes substantially the same steps as is claimed in the present application, at the same processing conditions (e.g. length of time, temperature, etc.), as well as utilizing a steel having a composition (claim 32 of ‘143) which overlaps that of instant claim 17. Moreover, all limitations found in dependent claims of the present application are also claimed in the ‘143 application.
Further, although the ‘143 application does not specifically claim that the method for producing a component is for producing a chassis component specifically, it is noted that [0010] of the ‘143 application discloses that the finished component may be, for example, a chassis carrier. Thus, it is evident that the method claimed in the ‘143 application may produce a chassis component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s remarks filed 3/30/2022 are acknowledged and have been fully considered. With respect to the 112(b) rejection of claim 27, Applicant has argued that [0033] of the instant specification uses the same language as claim 27, and that “plates are planar”. The Examiner respectfully finds this unpersuasive, as the language simply being present in the specification does not prove a claim limitation’s definiteness. Applicant has not addressed the Examiner’s stated reasons for determining the claim limitation to be indefinite – that is, because “a plane direction of the plate” does not necessarily limit the direction of heating. For instance, it is not specified whether this “plane direction” is the plane which is parallel to the length of the plate, or if the plane bisects the plate at one of any infinitely possible orientations. Further, no figures were provided in the as-filed disclosure which could provide context to what is meant by this claim language.

Regarding the prior art rejections of record, Applicant has argued that the secondary Branagan reference exhibits “fatal flaws” when compared to the claim language. Specifically, Applicant argues that Branagan does not explicitly teach annealing heat treatments only on edge regions. Applicant argues that at best, an ordinarily skilled artisan would be informed by Branagan to perform a 10-minute annealing recovery without any specific guidance to limit the recovery annealing to only the edge regions. Further, Applicant argues that the teachings of Branagan are exactly the approach that is specifically mentioned and avoided by Applicant, that being a 10-minute annealing recovery on the entire sheet
The Examiner respectfully finds this argument to be unpersuasive. Of first note, Applicant has not addressed the Examiner’s given rationale that as Branagan is directed specifically to restoration of properties in edge regions affected by shear processes such as hole punching, an ordinarily skilled artisan would have found it obvious to limit the heat treatment to these regions, as in the regions not affected by the shear process, there is no need to restore a loss in properties such as ductility. Secondly, Applicant’s argument with respect to what may be gleaned form he Branagan reference amounts to a piecemeal analysis of the prior art, as it does not take into consideration what an ordinarily skilled artisan may appreciate from the combination of Arvedi, Branagan, and Taulavuori, with Taulavuori specifically teaching that a reduced heat treatment time is sufficient to achieve property restoration in edge regions.
The Examiner also notes that Applicant’s arguments are not commensurate with the scope of the claimed subject matter. As noted previously, the scope of independent claim 17 does not preclude heating of regions of the plate which are not sheet-metal edge regions as strain-hardened by the cutting or punching operations, as the transitional language “comprising” allows for additional processing not recited in the claimed method. Specifically, in the case of Branagan, which teaches laser heat treatment as a means by which annealing may be carried out, such heat treatment must occur sequentially – as such, at one point in time, even if regions which are not “sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations” are heated, “only sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations” will be heated, satisfying the claim limitation.
The Examiner suggests that for the claims to be narrowed to match the scope by which Applicant argues, the transitional language should be modified to “consisting of”, or a limitation which recites “whereby regions of the plate which are not sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations are not heated after cutting and punching operations and before cold forming the plate in one or more steps to a chassis component”, or similar, should be added.
Applicant argues further with respect to claim 31, arguing that the claim requires a more specific type of heating. Applicant argues that claim 31 requires an inductive or conductive heat treatment, which is allegedly distinguished from the laser heat treatment of Branagan which the Examiner has previously cited.
The Examiner respectfully finds this argument to be unpersuasive. Of first note, claim 31 is directed to a steel, i.e. a product, and not to a processing method. Thus, the claim limitation in question in product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113). Applicant has not articulated how an “inductive or conductive heat treatment” of the edge regions as recited in claim 31 would differ, in terms of the structural properties of the steel sheet, from a laser heat treatment of the edge regions.
Applicant argues further with respect to the Taulavuori reference. Specifically, Applicant argues that the Examiner has taken the teachings of Taulavuori out of context, as Taulavuori teaches a heat treatment wherein the entire shaped object as a whole is reversion annealed. Applicant alleges that Taulavuori thus also “misses the mark” when it comes to the overall limitations of claims 17 and 31.
The Examiner respectfully finds this argument to be unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the Examiner notes that Taulavuori was incorporated for the teaching that such a low time span is required during reversion annealing in order to restore edge properties previously deteriorated due to prior cold working. Thus, an argument that Taulavuori does not teach another aspect of the claim, namely that heat treatment is conducted only on sheet-metal edge regions of the plate as strain-hardened by the cutting or punching operations, is not found to be persuasive for this reason, in addition to the aforementioned discrepancies between the argument and the scope of the claim.
	In conclusion, Applicant argues that it is only through an improper hindsight analysis and reconstruction of Arvedi, Branagan, and Taulavuori that an ordinarily skilled artisan would be able to arrive at the subject matter of claims 17 and 31.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	With respect to the provisional obviousness-type double patenting rejection of record, Applicant argues against the rejection, alleging that the copending claims of US 16/488143 recite a broader “heating” and lack the “only” found in the instant claims.
	The Examiner respectfully finds this argument to be unpersuasive. Of first note, the fact that the claims of the ‘143 application lack “only” does nothing to distinguish over the copending claims, as the ‘143 application does not require any additional heat treatment. Thus, in terms of scope, the copending claims are not distinguished. Further, as previously discussed by the Examiner, even if the ‘143 application did claim that additional heat treatment were to be conducted in non-edge regions which have been strain-hardened of the steel sheet, such stipulation would not automatically distinguish between the copending claims, as independent claim 17 contains open claim language which permits the addition of other processing steps, such as the heat treatment of non-edge regions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0235715 (“Werz”) – method for forming an automobile component which includes selective heat treatment of an edge region which has been strain-hardened, for a time of up to 2 seconds and at a temperature of 700-900°C. Cited in prosecution of US 16/488143

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735